Citation Nr: 1535171	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-03 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.  His awards include the Combat Infantry Badge. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2011 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In September 2013 and October 2014, the Board remanded the current issue for further evidentiary development.


FINDING OF FACT

A hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current bilateral hearing loss disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in April 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records.  VA examinations have been conducted and opinions have been obtained.  

 The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issue and suggest the submission of evidence that may have been overlooked. Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing. The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements. As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by   a decision at this time.

Finally, the Board notes that the actions requested in the prior remands have          been undertaken to the extent possible.  Additional VA treatment records, VA examinations, and VA opinions were obtained, and the VA asked the Veteran to identify additional private treatment records and provide authorization forms.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

 Service connection may be established for a disability resulting from disease         or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested  during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Board also notes that in cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, section 1154(b) serves only to lighten the evidentiary requirement for showing service incurrence of an injury or disease.  To establish service connection, there must still be evidence of a current disability and a causal relationship between the current disability and the combat injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for  a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current bilateral hearing loss is the result of exposure to excessive noise during his combat service.  The Veteran reported that he was exposed to loud noise during firearms and grenade training, and was involved in several firefights during service.  The Veteran recalled two particular incidents which caused loud explosions, one in which an ammunition round struck torpedoes, and another where an artillery burst landed 25 yards in front of him.  In total, the Veteran stated that he was in close proximity to five or six loud explosions, including explosions from RPG rounds and claymore mines.  The Veteran also submitted buddy statements which attest to exposure to constant noise during numerous firefights, and recall the torpedo explosion and the artillery burst incidents.  

In light of the above, the Board concedes that the Veteran was exposed to acoustic trauma during service.  In addition, the evidence establishes a current hearing loss disability.  Specifically, on the June 2010 VA examination, audiometric testing revealed puretone thresholds of 40 decibels or more at 2000, 3000, and 4000 Hertz in the left ear and 4000 Hertz in the right ear.  Thus, a current hearing loss disability pursuant to 38 C.F.R. § 3.385 is established, and the question in this case is whether such hearing loss disability is related to the Veteran's service.  

The Veteran's STRs do not include any reports, diagnosis, or treatment of hearing loss at any time during service.  The Veteran's October 1971 separation examination notes puretone thresholds of 10, 5, 5, and 5 decibels in the right ear, and 10, 0, 15, and 5 decibels in the left ear at frequencies of 500, 1000, 2000, and 4000 Hertz.

The first post-service evidence showing hearing loss was an April 1983 audiogram. While the audiogram did not reveal hearing loss for VA purposes, it did note findings of puretone thresholds of 35 decibels in the right ear and 30 decibels in   the left ear at 4000 Hertz.  The first evidence showing hearing loss constituting a disability for VA purposes is an examination conducted by the Veteran's post-service employer, a steel mill, in December 2001.     

As a hearing loss disability was not shown in service or for years thereafter, competent evidence of a nexus between the Veteran's current hearing loss and service is required to substantiate the claim for service connection. 

In June 2010, a VA examiner performed an audiological examination and diagnosed the Veteran with normal to moderate bilateral sensorineural hearing loss.  She opined that the Veteran's hearing loss was not a result of or caused by noise exposure while in combat, noting a finding of normal hearing at discharge and years of occupational noise exposure following service.  In October 2013, the Veteran was afforded another VA examination by the same examiner.  At that time, she added that the Veteran's STRs do not document hearing loss, and observed that the Veteran was subjected to post-service occupational noise for ten years, during which time the Veteran did not use hearing protection.  


In April 2015, the examiner performed another audiological examination.  She opined that the Veteran's current hearing loss was not a delayed reaction from service, pointing out that at discharge there was no significant decline in hearing at 4000 Hertz which would be consistent with hearing loss measured in April 1983.  During this examination the Veteran clarified that hearing protection was not offered during his first ten years of post-service work at the steel mill, and that he would often use cotton or cigarette butts for hearing protection during that period.  As requested in the remand, the examiner explained that the decibel declines from entrance to separation are not significant, since a 5 decibel decline is insignificant, the 15 decibel shift at 2000 Hertz was accompanied by improvements at other frequency levels, and the Veteran's hearing at that frequency did not decline in 1983.  She stated that such threshold shifts included improvements at other thresholds which are inter-test fluctuations/variations, and thus do not constitute significant findings.  Finally, the examiner posited that if the Veteran's separation examination were to show a decline at 4000 Hertz, with no improvements at other frequencies, she would consider such a finding significant.  

The record also contains an April 2011 audiological examination from a private provider.  The provider noted the Veteran's history of bilateral hearing loss, but stated that since the Veteran's separation audiogram does not indicate significant hearing loss, he could not say that the Veteran's noise exposure is due to military service. 

While the Veteran has a current hearing loss disability and conceded acoustic trauma in service, the Board concludes that the preponderance of the evidence is against a finding that his current hearing loss disability is related to his military service. 

In this regard, the 2015 VA examiner conducted a comprehensive review of          the claims file, including consideration of the Veteran's statements, thereby demonstrating a familiarity with the Veteran's pertinent medical and lay history.  Additionally, she her opinion addressed pertinent facts, including lay statements, and medical principles, and clearly explained why the Veteran's currently diagnosed bilateral hearing loss is related to his post-service occupational noise exposure rather than to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent opinion of record linking his bilateral hearing loss to service. 

The Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  The Veteran and his wife expressed that since service the Veteran has experienced difficulty hearing the television, radio, telephone, and conversations, and often speaks loudly and has to be reminded to lower his voice.  However, neither the Veteran nor his wife are shown to possess any medical or audiological expertise; thus, their opinions as to the etiology of hearing loss do not constitute competent medical evidence.  In this regard, hearing loss can have many causes and determining the existence and etiology of hearing loss requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current hearing loss disability requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to     testify to the pain he has experienced since his tour in the Persian Gulf, he is        not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds  the contemporaneous service treatment records and the opinion of the 2015 VA examiner to be significantly more probative than the Veteran and his wife's lay assertions as to onset and etiology of the Veteran's current hearing loss disability. 

As there is no competent evidence establishing a hearing loss disability in service or for many years thereafter, and no probative medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


